Order entered January 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01194-CR

                          KEITH WAYNE EDWARDS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F-1216761-K

                                           ORDER
       We GRANT court reporter Kendra L. Thibodeaux’s January 11, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on February

25, 2014.

       We further note that the clerk’s record has not been filed in this appeal. We ORDER the

Dallas County District Clerk to file the clerk’s record on or before February 25, 2014.


                                                      /s/   DAVID EVANS
                                                            JUSTICE